Kirkpatrick, C. J.
— The defendant in this suit, when instituted before Justice Manderville, filed a plea in writing to the demand of the plaintiff, in which, plea lie expressly admitted himself to owe to the plaintiff, twenty-eight shillings and six pence, which he there tenders to the plaintiff, but does not pay it into Court. Upon the hearing of the cause, the justice renders a judgment for the plaintiff for $57 21 and g>5 53 cents costs. From this judgment there was an appeal to the Common Pleas of Morris, and there that judgment was reversed, and a new judgment entered for the defendant.
This judgment of the Court of Common Pleas, is now before this Court by certiorari; and I am of opinion, that it must be reversed. The defendant admits himself by his plea, to owe a certain sum; the tendering that sum to the plaintiff, is no payment; upon the plea itself, therefore, judgment ought to have been for the plaintiff.
The other Justices concurred. — Judgment reversed,